Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 9, 1987, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve his challenge to the sufficiency of his plea allocution for appellate review (see, People v Pellegrino, 60 NY2d 636).
In any event, a review of the record shows that the defendant understood the proceedings and that he knowingly, intelligently and voluntarily pleaded guilty. Moreover, the factual allocution was sufficient as the defendant admitted, in his own words, that, while acting in concert with another person, he took out a knife and, with the knife in his hand, demanded and took money from the complainant. Under the circumstances, the defendant’s recital established all of the necessary elements of the crime (see, People v Di Girolamo, 108 AD2d 755). Mangano, J. P., Kunzeman, Fiber and Balletta, JJ., concur.